UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-2160



MARY ANN SINGLETON,

                                             Plaintiff - Appellant,


           versus

DEPARTMENT OF CORRECTIONAL EDUCATION;
COMMONWEALTH OF VIRGINIA,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, District Judge.
(CA-03-4-1)


Argued:   June 3, 2004                  Decided:     November 17, 2004


Before WILKINS, Chief Judge, WILLIAMS, Circuit Judge, and David R.
HANSEN, Senior Circuit Judge of the United States Court of Appeals
for the Eighth Circuit, sitting by designation.


Affirmed by unpublished opinion. Senior Judge Hansen wrote the
opinion, in which Chief Judge Wilkins and Judge Williams joined.


ARGUED: Daniel Robert Bieger, COPELAND & BIEGER, P.C., Abingdon,
Virginia, for Appellant. Sydney E. Rab, Senior Assistant Attorney
General, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees. ON BRIEF: Hilary K. Johnson, Abingdon,
Virginia, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
HANSEN, Senior Circuit Judge:


     Mary Ann Singleton brought this action against her employer,

the Virginia Department of Correctional Education (“DCE”), alleging

sexual harassment and retaliation in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2000e-17 (2000). Mrs.

Singleton now appeals the district court's grant of the defendant’s

motion for summary judgment. For the reasons set forth below, we

affirm.




                                I.

     We state the facts in the light most favorable to Mrs.

Singleton. Anderson v. G.D.C., Inc., 281 F.3d 452, 455 (4th Cir.

2002).    In July 2000, Mrs. Singleton began employment as the

librarian at the DCE library facility, located at the Keen Mountain

Correctional Center, a maximum security prison located in Tazewell

County, Virginia, and operated by the Virginia Department of

Corrections (“DOC”).   As librarian, Mrs. Singleton was employed by

the DCE, which is a department organizationally separate from the

DOC. Both the DOC and the DCE are within Virginia's Executive

Branch and are responsible to the Secretary of Public Safety.   Her

responsibilities included the maintenance, purchase, and processing

of library materials, and training inmate workers. She had a

personal office located within the DCE library, which was within


                                 2
the prison. She was not responsible for the prison's law library.

(J.A. at 40-41, 169.)

     Mrs. Singleton alleges that almost immediately after she began

employment, Elmer E. "Gene" Shinault (“Shinault”), assistant warden

for operations and an employee of the DOC, began sexually harassing

her. Because assistant warden Shinault worked for the DOC, not the

DCE, he was not Mrs. Singleton’s supervisor, and Mrs. Singleton

felt that most of her interactions with Shinault were unnecessary.

The offending conduct complained about occurred approximately four

times a week from July 2000 until about October 2001.                      Mrs.

Singleton complained that Shinault: engaged in a conversation with

Mrs. Singleton’s DCE supervisor in which Shinault stated that Mrs.

Singleton should be “spanked” every day;1 insistently complimented

Mrs. Singleton; stared at her breasts when he spoke to her; on one

occasion,   he   measured   the   length   of   her   skirt   to   judge   its

compliance with the prison's dress code and told her that it looked

“real good”; constantly told her how attractive he found her; made

references to his physical fitness, considering his advanced age;

asked Mrs. Singleton if he made her nervous (she answered “yes”);

and repeatedly remarked to Mrs. Singleton that if he had a wife as

attractive as Mrs. Singleton, he would not permit her to work in a

     1
      Gene Shinault allegedly said to DCE Principal George Erps, in
Mrs. Singleton's presence, "Look at her. I bet you have to spank
her every day."    Erps then laughed and said, "No. I probably
should, but I don't." Shinault replied, "Well, I know I would."
(J.A. at 29.)

                                     3
prison facility around so many inmates.

        At        some   point,   Shinault    was      permitted     to   act   as   Mrs.

Singleton’s supervisor, even though he worked for the DOC, not the

DCE.2        Shinault improperly requested access to Mrs. Singleton’s

leave records. He also had a security camera installed in her

office in a way that permitted him to observe her as she worked,

supposedly for safety reasons, but which did not permit him to

observe the prison library or any interactions with inmates that

she might have had while she was not sitting at her desk. (J.A. at

30.)        The    record   suggests   this      was    the   only   security    camera

installed in the DCE library. (J.A. at 153.)

        Soon after it began happening, Mrs. Singleton reported the

harassment to her immediate DCE supervisor, George Erps, whose

office was also located at the prison.                  Mrs. Singleton wanted it to

be made clear to Shinault that if Shinault had any problems with

Mrs. Singleton, Shinault should go to Erps.                     Erps did nothing to

stop the harassment. On one occasion, he responded, “Boys will be

boys.” With respect to the spanking conversation, he seemed to

participate in the offensive conduct. Several other DCE employees3


        2
       On January 11, 2001, the prison warden circulated a memo
that stated that DCE was thereafter under the direct supervision of
Shinault,(J.A. at 156-B), even though Shinault was a DOC employee,
and the DOC, in reality, could not “supervise” a DCE employee.
        3
      The other employees were Constance Sparks, Erps’s secretary;
Jimmy Yates, a custodial maintenance teacher; Tina Spradling, an
Academic Instructor; and Mike Spradling, assistant warden of

                                             4
witnessed either Shinault's offensive behavior or Mrs. Singleton’s

complaints   to   Erps.       Mrs.   Singleton   did   not   make    a    formal

allegation of sexual harassment, and she did not report the conduct

to anyone else.   She was under the mistaken impression that she was

not   permitted   to   make   a   formal   complaint   because      she   was   a

probationary employee for the first year of employment.

      On October 15, 2001, Mrs. Singleton sent a memorandum to Erps

and   carbon-copied    the    memo   to    Wallace   Sterling,    DCE     deputy

superintendent in Richmond. (J.A. at 27.) In the memo, she reminded

Erps of the problems she was having with Shinault.               When she met

with Erps after sending the memo, Erps seemed upset that she had

also sent the memo to Sterling. At a meeting with Mrs. Singleton

and other DCE teachers later that day, Erps told the employees

that, in the future, they should not contact the DCE in Richmond

without advising him first.

      In November 2001, Seward McGhee, of the Office of the Director

of Internal Affairs and Audit for the DCE, began an investigation.

His report concluded that Shinault had harassed Mrs. Singleton,

that Erps was aware of the harassment, that Erps had placed DCE in

jeopardy by not taking any action to remedy it, and that Erps had

interfered with the investigation by telling employees not to talk

with officials investigating the allegations. (J.A. at 61-80.) The



programs.

                                       5
report also concluded that the harassment was common knowledge

among employees.4

     In January 2003, Mrs. Singleton filed suit in the United

States District Court for the Western District of Virginia.5    In

her complaint, she alleged hostile environment sexual harassment

and retaliation. On August 21, 2003, the district court granted the

DCE’s motion for summary judgment on both claims. Mrs. Singleton

now appeals the district court’s adverse grant of summary judgment

on the sexual harassment claim.



                                II.

     We review a district court’s grant of summary judgment de

novo, and we view the facts in the light most favorable to the non-

moving party, Mrs. Singleton.     Bass v. E.I. Dupont de Nemours &

Co., 324 F.3d 761, 766 (4th Cir), cert. denied, 124 S. Ct. 301

(2003).

     “Title VII of the Civil Rights Act of 1964 makes it unlawful


     4
      Erps was ultimately issued a written reprimand and moved to
another facility. The Office of the Inspector General for the DOC
found that most of the allegations against Shinault could not be
verified, with the exception of the “spanking” incident. Shinault
“[was] counseled and advised to refrain from making comments that
are inappropriate in the workplace” and asked to behave in a
businesslike and professional manner. (J.A. at 132.)
     5
       Mrs. Singleton filed administratively with the Equal
Employment Opportunity Commission (“EEOC”) on April 30, 2002, and
received her right to sue letter on October 21, 2002.

                                  6
for an employer to discriminate against any individual with respect

to   [her]    compensation,       terms,      conditions,    or    privileges     of

employment, because of such individual's ... sex.”                   Ocheltree v.

Scollon    Prod.,     Inc.,     335   F.3d    325,   331    (4th   Cir.   2003)(en

banc)(internal        marks     and     citation     omitted)(alterations         in

original), cert. denied, 124 S. Ct. 1406, 1411 (2004). An employer

violates     Title    VII     "[w]hen   the    workplace     is    permeated     with

discriminatory [sex-based] intimidation, ridicule, and insult that

is sufficiently severe or pervasive to alter the conditions of the

victim's employment and create an abusive working environment."

Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (citations

and internal quotation marks omitted).

     In order to establish that she has an actionable claim for

sexual harassment in the workplace under Title VII, Mrs. Singleton

was required to demonstrate that the offensive conduct “(1) was

unwelcome, (2) was based on her sex, (3) was sufficiently severe or

pervasive to alter the conditions of her employment and create an

abusive work environment, and (4) was imputable to her employer.”

Ocheltree, 335 F.3d at 331; see also Anderson, 281 F.3d at 458. We

conclude that the district court correctly granted summary judgment

because Mrs. Singleton did not show that the offending conduct “was

sufficiently severe or pervasive to alter the conditions of her

employment.” Ocheltree, 335 F.3d at 331.

     Under    Title    VII,    the    standard     for   establishing     that   the

                                         7
offending behavior constituted sexual harassment is rather high.

“Conduct that is not severe or pervasive enough to create an

objectively hostile or abusive work environment – an environment

that a reasonable person would find hostile or abusive – is beyond

Title VII’s purview.”    Harris, 510 U.S. at 21. We determine whether

a work environment is sufficiently hostile “by looking at all the

circumstances,   including      the    frequency   of   the    discriminatory

conduct; its severity; whether it is physically threatening or

humiliating,   or   a   mere    offensive    utterance;       and   whether   it

unreasonably   interferes      with   an   employee's   work    performance.”

Faragher v. Boca Raton, 524 U.S. 775, 787-88 (1998)(internal marks

omitted)(quoting Harris, 510 U.S. at 23). It is established that

“simple teasing, offhand comments, and isolated incidents (unless

extremely serious) will not amount to discriminatory changes in the

terms and conditions of employment.” Id. at 788(internal marks and

citation omitted).       Title VII is not intended to serve as a

workplace civility code.        Id; see also Anderson, 281 F.3d at 459

(noting that Title VII “is not designed to purge the workplace of

vulgarity”)(internal quotation omitted); E.E.O.C. v. R&R Ventures,

244 F.3d 334, 339 (4th Cir. 2001)(“Boorish behavior may exist apart

from any propensity to discriminate.”)

     After   careful    review,   we    conclude   that   Mrs.      Singleton’s

allegations that Shinault made offensive comments, showed her

unwanted attention that made her uncomfortable, and continuously


                                       8
expressed a sexual interest in her do not meet the high standard set

forth under Title VII.        The conduct that she complains of, though

boorish and offensive, is more comparable to the kind of rude

behavior, teasing, and offhand comments that we have held are not

sufficiently severe and pervasive to constitute actionable sexual

harassment. See, e.g.,Hartsell v. Duplex Prod., Inc., 123 F.3d 766,

773 (4th Cir.1997)(holding that comments about a woman’s looks and

comments    demeaning    to   women    were   not    sufficiently     severe   and

pervasive).       Mrs. Singleton does not allege that Shinault ever

requested a sexual act, touched her inappropriately, discussed

sexual subjects, showed her obscene materials, told her vulgar

jokes, or threatened her. Nor does Mrs. Singleton allege that his

behavior interfered with her ability to perform her job.                       Her

showing is insufficient to meet the “severe and pervasive” standard.

See Bass, 324 F.3d at 765 (holding that alleged conduct was not

sufficiently severe and pervasive where the facts suggested a

workplace dispute and “callous behavior” by supervisors); Hartsell,

123 F.3d at 773 (holding that conduct was not severe and pervasive

where     there   was   no    inappropriate      touching,    defendant    never

propositioned plaintiff, and “[n]one of the alleged comments were

even vulgar, much less obscene”); see also Baskerville v. Culligan

Int'l Co., 50 F.3d 428, 431 (7th Cir. 1995)(holding that alleged

conduct    was    not   sufficiently    severe      and   pervasive   where    the

defendant never touched plaintiff, never invited plaintiff out on


                                        9
a date, never asked to her have sex with the defendant, never

exposed himself, and never showed the plaintiff obscene materials).

While a work environment filled with ridicule, intimidation, and

remarks that maliciously demean the status of women can be hostile

and abusive, even where a woman is not explicitly subject to sexual

advances or propositions, Smith v. First Union Nat’l Bank, 202 F.3d

234, 242 (4th Cir. 2000), the circumstances here, viewed in a light

most favorable to Mrs. Singleton, do not reach this level of

hostility.

                               III.

     Because we conclude that the conduct did not constitute sexual

harassment, summary judgment was appropriate.   It is unnecessary to

reach the additional issues raised by the appellees, as those issues

would arise only after a plaintiff has shown that the offensive

behavior was sufficiently severe and pervasive to constitute sexual

harassment. See Lissau v. S. Food Serv., Inc., 159 F.3d 177, 182-83

(4th Cir. 1998)(indicating that it is appropriate to grant summary

judgment to employer without addressing affirmative defenses under

Faragher if district court finds that the conduct was not severe and

pervasive). Mrs. Singleton did not meet this threshold requirement.

                                                           AFFIRMED




                                10